IN THE SUPREME COURT OF THE STATE OF DELAWARE


JAMAL ROBERTS,                         §
                                       §      No. 93, 2017
      Defendant Below-                 §
      Appellant,                       §
                                       §      Court Below:
             v.                        §      Superior Court of the
                                       §      State of Delaware
STATE OF DELAWARE,                     §
                                       §      Cr. No. 1512000952 (N)
      Plaintiff Below-                 §
      Appellee.                        §

                          Submitted: October 25, 2017
                          Decided: October 26, 2017

Before VALIHURA, VAUGHN and SEITZ, Justices.

                                     ORDER


         This 26th day of October 2017, the Court, having considered this matter on

the briefs of the parties, has concluded that the same should be affirmed on the basis

of and for the reasons assigned by the Superior Court in its Orders of August 9, 2016

and February 17, 2017.

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                       BY THE COURT:


                                       /s/ Karen L. Valihura
                                       Justice